 PROB 12C                                                                                 Report Date: July 11, 2019
(6/16)
                                                                                                    FILED IN THE
                                       United States District Court                             U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                            Jul 11, 2019
                                                                                               SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Howard Ike                                    Case Number: 0980 2:09CR02108-LRS-1
 Address of Offender:                          , Wellpinit, Washington 99040
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: September 16, 2010
 Original Offense:           Crime on Indian Reservation, Abusive Sexual Contact, 18 U.S.C. §§ 1153,
                             2244(a) and (c)
 Original Sentence:          Prison - 60 months                  Type of Supervision: Supervised Release
                             TSR - 120 months

 Revocation Sentence:        Prison - 10 days
 03/10/2016                  TSR - Expires on 05/21/2024

 Revocation Sentence:        Prison - 45 days
 11/15/2016                  TSR - Expires on 05/21/2024

 Revocation Sentence:        Prison - 4 months
 07/24/2018                  TSR - Expires on 05/21/2024
 Asst. U.S. Attorney:        Alison L. Gregoire                  Date Supervision Commenced: October 17, 2018
 Defense Attorney:           J. Houston Goddard                  Date Supervision Expires: May 16, 2024


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 02/07/2019, 03/11/2019, 04/23/2019, 05/02/2019, 05/09/2019, and 07/01/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            12          Special Condition #4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On July 2, 2019, Mr. Ike provided a urine sample which tested
                        presumptive positive for tetrahydrocannabinol (THC), the active chemical in marijuana. Mr.
                        Ike reported he had not used marijuana since on or about May 3, 2019. The sample was sent
Prob12C
Re: Ike, Howard
July 11, 2019
Page 2

                       to Alere Toxicology (Alere) for confirmation. On July 9, 2019, Alere reported the sample
                       was confirmed positive, as well as being dilute, a direct violation of special condition
                       number 4. On July 10, 2019, Mr. Ike informed the undersigned he had smoked marijuana on
                       multiple occasions since May 3, 2019.

                       Mr. Ike’s conditions were reviewed with him on October 23, 2018. He signed his judgment
                       acknowledging an understanding of his conditions, which includes special condition number
                       4, as noted above.


          13           Standard Condition # 4: You must be truthful when responding to the questions asked by
                       your probation officer.

                       Supporting Evidence: On July 10, 2019, Mr. Ike informed the undersigned officer that he
                       was dishonest on multiple occasions within the past month in response to direct questions
                       about his last use of marijuana, a direct violation of standard condition number 4.

                       Mr. Ike’s conditions were reviewed with him on October 23, 2018. He signed his judgment
                       acknowledging an understanding of his conditions which includes special condition number
                       4, as noted above.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      07/11/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer
